Exhibit 10.16
Execution Version
RECEIVABLES PURCHASE AGREEMENT AMENDMENT No. 2
This RECEIVABLES PURCHASE AGREEMENT AMENDMENT No. 2 (this “Amendment”), dated as
of March 31, 2011, among Kelly Receivables Funding, LLC, as Seller, Kelly
Services, Inc., as Servicer, PNC Bank, National Association, as Purchaser Agent
for the Market Street Purchaser Group, Market Street Funding LLC, as Related
Committed Purchaser, Market Street Funding LLC, as Conduit Purchaser, PNC Bank,
National Association, as LC Bank and an LC Participant, and PNC Bank, National
Association, as Administrator for each Purchaser Group (in such capacity, the
“Administrator”), to RECEIVABLES PURCHASE AGREEMENT (as amended by that certain
Receivables Purchase Agreement Amendment No. 1, dated as of December 4, 2009,
the “Receivables Purchase Agreement”), dated as of December 4, 2009, among
Seller, Servicer, the various Purchasers and Purchaser Agents from time to time
party thereto, LC Bank, LC Participant, and Administrator.
WITNESSETH:
WHEREAS, the Seller desires to amend the Receivables Purchase Agreement to
modify the terms thereof; and
WHEREAS, the Seller, Servicer, Purchaser Agent, Related Committed Purchaser,
Conduit Purchaser, LC Bank, LC Participant, and Administrator agree to amend the
Receivables Purchase Agreement pursuant to the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties, Seller, Servicer, Purchaser Agent, Related
Committed Purchaser, Conduit Purchaser, LC Bank, LC Participant, and
Administrator hereto agree as follows:
Section 1. Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Receivables Purchase Agreement.
Section 2. Amendments to Exhibit I to the Receivables Purchase Agreement.
(a) The definition of “Credit Agreement” in Exhibit I of the Receivables
Purchase Agreement is hereby deleted in its entirety and replaced with the
following:
“‘Credit Agreement’ means that certain Amended and Restated Credit Agreement,
dated as of March 31, 2011, among Kelly, as borrower, the Foreign Subsidiary
Borrowers party thereto, the Lenders party thereto and JPMorgan Chase Bank,
N.A., as agent (as the same may be amended, restated, supplemented or otherwise
modified from time to time, including, with the consent of the Administrator,
the LC Bank, the Majority LC Participants and the Majority Purchaser Agents).”

 

 



--------------------------------------------------------------------------------



 



(b) The definition of “Purchase Limit” in Exhibit I of the Receivables Purchase
Agreement is hereby deleted in its entirety and replaced with the following:
‘“Purchase Limit’ means $150,000,000, as such amount may be reduced pursuant to
Section 1.1(b) of this Agreement or otherwise in connection with any Exiting
Purchaser. References to the unused portion of the Purchase Limit shall mean, at
any time, the Purchase Limit minus the sum of the then outstanding Aggregate
Capital plus the LC Participation Amount.”
Section 3. Representations of the Seller and Servicer. Each of Seller and
Servicer hereby represent and warrant to the parties hereto that as of the date
hereof each of the representations and warranties contained in Exhibit III of
the Receivables Purchase Agreement and any other Transaction Documents to which
it is a party are true and correct as of the date hereof and after giving effect
to this Amendment (except to the extent that such representations and warranties
expressly refer to an earlier date, in which case they are true and correct as
of such earlier date).
Section 4. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of all of the following conditions precedent:
(a) Administrator shall have received a fully executed counterpart of this
Amendment;
(b) each representation and warranty of Seller and Servicer contained herein or
in any other Transaction Document (after giving effect to this Amendment) shall
be true and correct; and
(c) no Termination Event, as set forth in Exhibit V of the Receivables Purchase
Agreement, shall have occurred and be continuing.
Section 5. Amendment. The Seller, Servicer, Purchaser Agent, Related Committed
Purchaser, Conduit Purchaser, LC Bank, LC Participant, and Administrator hereby
agree that the provisions and effectiveness of this Amendment shall apply to the
Receivables Purchase Agreement as of the date hereof. Except as amended by this
Amendment, the Receivables Purchase Agreement remains unchanged and in full
force and effect. This Amendment is a Transaction Document.
Section 6. Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.
Section 7. Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.

 

2



--------------------------------------------------------------------------------



 



Section 8. Successors and Assigns. The terms of this Amendment shall be binding
upon, and shall inure to the benefit of, Seller, Servicer, Purchaser Agent,
Related Committed Purchaser, Conduit Purchaser, LC Bank, LC Participant, and
Administrator and their respective successors and permitted assigns.
Section 9. Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
Section 10. Governing Law and Jurisdiction. The provisions of the Receivables
Purchase Agreement with respect to governing law, jurisdiction, and agent for
service of process are incorporated in this Amendment by reference as if such
provisions were set forth herein.
[Signatures appear on following page.]

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Seller, Servicer, Purchaser Agent, Related Committed
Purchaser, Conduit Purchaser, LC Bank, LC Participant, and Administrator have
each caused this Amendment to be duly executed by their respective duly
authorized officers as of the day and year first above written.

           

KELLY RECEIVABLES FUNDING, LLC, as Seller
      By:   /s/ Joel Starr       Name:   Joel Starr      Title:   VP, Treasurer 
      KELLY SERVICES, INC., as Servicer
      By:   /s/ Joel Starr       Name:   Joel Starr      Title:   VP, Treasurer 
      PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the Market Street
Purchaser Group
      By:   /s/ Robyn A. Reeher       Name:   Robyn A. Reeher      Title:   Vice
President        MARKET STREET FUNDING LLC,
as Related Committed Purchaser
      By:   /s/ Doris J. Hearn       Name:   Doris J. Hearn      Title:   Vice
President     

Receivables Purchase Agreement Amendment No. 2

 

 



--------------------------------------------------------------------------------



 



            MARKET STREET FUNDING LLC,
as Conduit Purchaser
      By:   /s/ Doris J. Hearn       Name:   Doris J. Hearn      Title:   Vice
President        PNC BANK, NATIONAL ASSOCIATION, as the LC Bank and as an LC
Participant
      By:   /s/ Richard Hampson       Name:   Richard Hampson      Title:  
Senior Vice President        PNC BANK, NATIONAL ASSOCIATION,
as Administrator
      By:   /s/ Robyn A. Reeher       Name:   Robyn A. Reeher      Title: Vice
President     

Receivables Purchase Agreement Amendment No. 2

 

 